Citation Nr: 1027690	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-14 962	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUES

1. Entitlement to service connection for headaches. 

2.  Entitlement to service connection for a sleep disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969and from February 1, 1991 to March 24, 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision, by the White 
River Junction, Vermont RO, which denied the Veteran's claims of 
entitlement to service connection for headaches and a sleep 
disorder.  

In August 2009, the case was remanded to the RO to afford the 
Veteran an opportunity to testify before a Veterans Law Judge at 
the RO.  

On November 18, 2009, the Veteran appeared at the Detroit, 
Michigan RO and testified at a videoconference hearing before the 
undersigned Veterans Law Judge sitting in Washington, D.C.  The 
Veteran accepted this hearing in lieu of an in-person hearing.  A 
transcript of the hearing is of record.  At the hearing, the 
Veteran submitted additional evidence for which he provided 
written waiver of RO review under 38 C.F.R. § 20.1304 (2009).  

The September 2008 rating decision also denied service connection 
for a mental disorder.  The Veteran filed a timely notice of 
disagreement (NOD) as to all issues addressed in the September 
2008 rating decision, and a statement of the case (SOC) was 
issued in March 2009, addressing all issues.  However, in a 
statement attached to his substantive appeal (VA Form 9), 
received in April 2009, the Veteran specifically stated that he 
was appealing only the denial of service connection for headaches 
and a sleep disorder.  See 38 C.F.R. §§ 20.200, 20.202 (2009).   


REMAND

The Veteran contends that he has sleep apnea and headaches that 
are directly related to his service-connected convulsive 
(seizure) disorder.  The Veteran indicated that he has been 
having headaches since he began experiencing seizures in service.  
The Veteran also reported that his neurologist specifically noted 
that "there is a higher risk of seizures in epilepsy patients 
with obstructive apnea because sleep apnea decreased oxygen to 
the brain[, which] can precipitate more seizures."  

At his hearing in November 2009, the Veteran indicated that he 
has been having headaches since service; however, he treated the 
headaches himself.  The Veteran stated that the headaches became 
severe around 1999.  The Veteran testified that he has been 
having symptoms of sleep apnea for a long time; he has been 
experiencing symptoms of sleep apnea associated with his seizure 
disorder.  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2010).  

In this regard, the Board notes that the service treatment 
records reflect that the Veteran was seen in November 1968 for 
complaints of diffuse headaches and syncope on 2 occasions.  On 
the occasion of his separation examination in July 1969, the 
Veteran reported a history of frequent and severe headaches.  

A VA hospital summary dated in June 1970 reflects that the 
Veteran was admitted to a hospital for black-out spell and tonic 
clonic movement of all of his extremities.  It was noted that he 
had similar episodes in service, and he was placed on Dilantin.  
The diagnosis was seizure disorder of unknown origin.  

A rating action in May 2004 granted service connection for a 
convulsive disorder, evaluated as 40 percent disabling, effective 
January 21, 2004.  

During a VA examination in June 2007, the Veteran stated that the 
primary side effect from medication for seizures was chronic 
fatigue, drowsiness and a chronic sensation of sleepiness.  He 
also stated that he occasionally will fall asleep during the day, 
even at work, when he is on the medication.  The main symptoms 
are chronic drowsiness, chronic fatigue and chronic sleepiness.  
The assessment was seizure disorder, with the last documented 
seizure in March 2007; and chronic fatigue and drowsiness felt 
secondary to the Veteran's seizure medication.  

On the occasion of a neurological evaluation in April 2008, the 
Veteran gave a history of headaches, with onset about one year 
earlier, usually in the mornings.  The nature of the headaches 
was dull and throbbing, which involved the frontal area and was 
generalized to the occipital area.  The assessment was chronic 
headaches, not caused or aggravated by the current seizure 
disorder.  

The Veteran was also afforded a VA examination for mental 
disorders in April 2008.  It was noted that the Veteran has never 
been evaluated or treated for mental or emotional issues; he 
stated that his only issues relate to his seizure disorder.  
Following a mental status examination, the examiner stated that 
the Veteran does not meet the criteria for any psychiatric 
disorder; his mental health complaints were not clinically 
significant in that there was no marked distress or significant 
impairment in social or occupational functioning.  The Veteran 
was diagnosed with sleep disturbance due to medical condition.  
However, the physician did not specify what medical condition the 
sleep disturbance was caused by.  Consequently, the examination 
does not provide a basis on which the Board may arrive at a 
decision.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(when the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, the 
Board must supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.).  

In a VA outpatient treatment note from the Chief of Neurology, 
dated April 9, 2008, he stated that morning headaches were often 
associated with sleep apnea.  It was also noted that the Veteran 
experienced loud snoring and had a body mass index of 29.8.  
While the examiner suggests a link between headaches and sleep 
apnea, he did not provide an opinion regarding the link, if any, 
between those two conditions and the service-connected convulsive 
disorder.  

Submitted in support of the Veteran's claim was a copy of an 
internet article "Apnea and Epilepsy," dated in May 2008, 
indicating that a study done at the University of Michigan 
revealed that a third or more epilepsy patients also had sleep 
apnea.  It was also reported that sleep apnea does disrupt sleep 
and this causes excessive daytime sleepiness, an inability to 
concentrate and headaches.  The article also stated that further 
proof of some connection between epilepsy and sleep apnea is the 
increased frequency of breathing problems in people using the 
"vagus nerve stimulator."  

A sleep study, conducted in May 2008, revealed a diagnosis of 
obstructive sleep apnea, with strong posture exacerbation.  

Of record is an office note from Southfield West Medical Center, 
dated in September 2008, indicating that the Veteran was seen for 
a follow-up evaluation of his convulsive disorder.  The Veteran 
indicated that he had been diagnosed with a bad case of sleep 
apnea.  He also indicated that, after he had a sleep study, he 
was told that there were 72 different occasions where he was not 
breathing in 1 hour.  The Veteran reported that he had occasional 
headaches, which he described as a generalized complaint all over 
the head.  The examiner noted that the Veteran did have a history 
of migraines.  The examiner stated that there was a question of 
the Veteran's seizures being associated with sleep apnea.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on such a claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159(c) (4) (2008); Robinette v. Brown, 
8 Vet. App. 69 (1995).  In a claim for service connection, 
medical evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits still 
triggers the duty to assist if it indicates that a veteran's 
condition may be associated with service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c) (4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

The Board notes that, in this case, several medical professionals 
have suggested a relationship between headaches, sleep apnea, and 
seizures, but none provided a rationale for his/her opinion(s).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the required 
degree of medical certainty.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  

Because of the complexity of the medical question at issue, and 
the lack of definitive medical opinion on the issues presented, 
the matter will be remanded for examination and opinion.  To 
ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the agency of original jurisdiction (AOJ) for the following 
actions: 

1.  The Veteran should be afforded VA 
examination(s) to evaluate headaches and 
sleep apnea.  The claims folder should be 
made available to the examiner(s) for 
review before the examination(s).  
Following examination of the Veteran, and 
review of the claims folder, the 
examiner(s) must express an opinion as to 
the medical probabilities that a sleep 
disorder (including sleep apnea) and/or a 
headache disorder are traceable to the 
Veteran's period of active duty service or 
are caused or made worse by his service-
connected convulsive disorder.  (The role 
of the seizure disorder in any problem with 
sleep or headaches should be explained in 
detail.)  The examiner(s) should provide a 
rationale for each opinion provided and 
explain his/her opinion(s) in the context 
of other opinions already of record.  

2.  The RO must ensure that all examination 
reports comply with this remand and the 
questions presented in the examination 
request.  If any report is insufficient, it 
must be returned to the examiner for 
necessary corrective action, as 
appropriate.  

3.  After completing the requested actions 
and any additional notification and/or 
development deemed warranted, the claims on 
appeal must be readjudicated in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the Veteran and his representative 
must be furnished a supplemental statement 
of the case (SSOC) and afforded opportunity 
to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the Veteran until 
he receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

